DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending and are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2011/0318603). 
In regard to claim 1, Okuda et al. (‘603) discloses magnesium-base alloys that may be formed into a sheet having compositions relative to that of the instant invention as set forth below ([0008], [0014] and [0016]).
Element
Instant Claim
(weight percent)
Okuda et al. (‘603)
(mass percent)
Overlap
Al
2.7 – 5.0 
4.5 – 11 
4.5 – 5 
Zn
0.75 – 1.0 
0.2 – 7 
0.75 – 1.0 
Ca
0.1 – 1.0 
0.2 – 6 
0.2 – 1 
Mn
>0 – 1.0
0.05 – 5 
0.05 – 1 
Mg
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, zinc, calcium and manganese from the amounts disclosed by Okuda et al. (‘603) because Okuda et al. (‘603) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “wherein a volume of bottom crystal grain is 30% or less relative to 100 vol% of overall crystal grains of the magnesium alloy sheet, and wherein the bottom crystal grains are crystal grains in a <0001>/C-axis direction” in claim 1, the instant specification discloses casting followed by heat treatment at 350 to 500⁰C for 1 to 28 hours followed by warm rolling at 150 to 350⁰C (pages 16-17 of spec.). Okuda et al. (‘603) discloses multipass warm rolling at a temperature in the range of 200 to 400⁰C and that intermediate heat treatment may be performed after casting [0036-0037], which overlaps the homogenization treatment and the warm rolling temperature disclosed in the instant specification such that the same crystal grain structure would be expected. MPEP 2112.01 I. 
	With respect to the recitation “the magnesium alloy sheet comprises Al-Ca secondary phase particles, and a difference in area fraction of the Al-Ca secondary phase particles is 10% or less between a quarter portion (1/4) of a surface of the magnesium alloy sheet and a center portion (1/2) o the surface of the magnesium alloy sheet” in claim 2, Okuda et al. (‘603) discloses a substantially similar alloy composition and processing, therefore the claimed features would be expected. MPEP 2112.01 I.
	With respect to the recitation “a ratio of a length of center segregation to a total length of the magnesium alloy sheet in a rolling direction is less than 5%” in claim 3, Okuda et al. (‘603) discloses a substantially similar alloy composition and processing, therefore the claimed features would be expected. MPEP 2112.01 I.


	With respect to the recitation “a limiting dome height (LDH) of the magnesium alloy sheet is 7 mm or more, and a maximum texture intensity of a (0001) surface of the magnesium alloy sheet is 1 to 4”in claim 5, Okuda et al. (‘603) discloses a substantially similar alloy composition and process, therefore the claimed features would be expected. MPEP 2112.01 I. With regard to the height of the alloy sheet, while Okuda et al. (‘603) does not specify the height of the sheet, merely changing the height or thickness of the sheet would not patently distinguish from the prior art magnesium alloy sheet. MPEP 2144.04 (IV)(A). 
In regard to claim 6, Okuda et al. (‘603) discloses magnesium-base alloys that may be formed into a sheet having compositions relative to that of the instant invention as set forth below ([0008], [0014] and [0016]).
Element
Instant Claim
(weight percent)
Okuda et al. (‘603)
(mass percent)
Overlap
Al
2.7 – 5.0 
4.5 – 11 
4.5 – 5 
Zn
0.75 – 1.0 
0.2 – 7 
0.75 – 1.0 
Ca
0.1 – 1.0 
0.2 – 6 
0.2 – 1 
Mn
>0 – 1.0
0.05 – 5 
0.05 – 1 
Mg
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, zinc, calcium and manganese for the magnesium base alloys disclosed by Okuda et al. (‘603) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, 
	With respect to the recitation “wherein a volume fraction of a twinned crystal structure is 35% or less relative to 100% vol% of the entire area of the magnesium alloy sheet” in claim 6, the instant specification discloses casting followed by heat treatment at 350 to 500⁰C for 1 to 28 hours followed by warm rolling at 150 to 350⁰C (pages 16-17 of spec.). Okuda et al. (‘603) discloses multipass warm rolling at a temperature in the range of 200 to 400⁰C and that intermediate heat treatment may be performed after casting [0036-0037], which overlaps the homogenization treatment and the warm rolling temperature disclosed in the instant specification such that substantially similar amounts of the volume fraction of a twinned crystal structure would be expected in Okuda et al. (‘603). 
	With respect to the recitation “the volume fraction of the twinned crystal structure, relative to 100 vol% of the entire area of the magnesium alloy sheet, is 5 to 35%” in claim 7, Okuda et al. (‘603) discloses a substantially similar alloy composition and process, therefore the claimed features would be expected. MPEP 2112.01 I.
	With respect to the recitation “a volume fraction of bottom crystal grains is 30% or less relative to 100 vol% of overall crystal grains of the magnesium alloy sheet, and the bottom crystal grains are crystal grains in a <0001>/C-axis direction” in claim 8, Okuda et al. (‘603) discloses a substantially similar alloy composition and process, therefore the claimed features would be expected. MPEP 2112.01 I.
	With respect to the recitation “a limiting dome height of the magnesium alloy sheet is 7 mm or more, and a maximum texture intensity of a (0001) surface of the magnesium alloy sheet is 1 to 4” in claim 9, Okuda et al. (‘603) discloses a substantially similar alloy composition and process, therefore the claimed features would be expected. MPEP 2112.01 I. With regard to the height of the alloy sheet, while Okuda et al. (‘603) does not specify the height of the sheet, merely changing the height or thickness of 
	With respect to the recitation “a yield strength of the magnesium alloy sheet is 200 to 300 MPa” in claim 10, Okuda et al. (‘603) discloses a substantially similar alloy composition and process, therefore the claimed feature would be expected. MPEP 2112.01 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796